Citation Nr: 0527303	
Decision Date: 10/07/05    Archive Date: 10/17/05	

DOCKET NO.  04-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from September 1944 to June 
1946.  His medals and badges include the Purple Heart Medal.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), this appeal has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action be required.

The Board notes that the question of the veteran's 
entitlement to a compensable disability rating for his 
bilateral hearing loss is the only issue properly before the 
Board for consideration at this time.

The questions of the veteran's entitlement to service 
connection for post-traumatic stress disorder and residuals 
of a gunshot wound to the head, with residual headaches are 
not in proper appellate status and are referred to the RO for 
appropriate consideration.

Additionally, the Board notes that the question of the 
veteran's entitlement to separate disability ratings for 
tinnitus involving each ear is not for consideration at this 
time.  A temporary stay has been imposed in processing claims 
for entitlement to separate disability ratings for tinnitus.  
During the pendency of the stay, neither the veteran nor his 
representative needs to take any action.  When the stay is 
lifted, the issue of separate disability ratings for tinnitus 
will be promptly adjudicated.


REMAND

A review of the evidence of record discloses that the veteran 
was accorded an audiometric examination by VA for rating 
purposes in February 2003.  The claims file was available to 
the examiner for review.  By rating decision, dated in April 
2003, service connection for bilateral hearing loss was 
granted.  A noncompensable evaluation was assigned, effective 
October 31, 2002, the date of receipt of a communication from 
the veteran's wife.

A statement of the case was issued in August 2003.

However, subsequent thereto, the veteran was seen on several 
occasions in VA outpatient consultation.  In September 2003 
he was seen at the VA Medical Center, St. Cloud, Minnesota, 
for evaluation of his hearing.  His primary complaint was 
difficulty understanding spoken language.  An audiogram study 
was conducted and the assessment was that he had "mild 
dropping to severe" high frequency sensorineural hearing 
loss.  It was noted he could benefit from sensory devices to 
improve his hearing handicap.  He was scheduled for fitting 
of hearing aids.  The record further shows that in October 
2003 he was issued hearing aids.  Unfortunately, the 
aforementioned records have not been made the subject of a 
supplemental statement of the case.  There is no indication 
the veteran or his representative has waived consideration of 
the evidence.

Additional information includes an authorization and consent 
to release information form from the veteran's wife in which 
she stated the veteran was "very deaf..." She stated the only 
way the veteran could hear was if she faced him and talked in 
a loud voice.

In a March 2004 statement the veteran indicated that an 
audiologist at the VA Medical Center in St. Cloud stated "I 
was nearly totally deaf in my left ear, less so in my right 
ear."  The veteran asked that he be rescheduled for another 
audiogram study.

In view of the foregoing, the Board finds that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran should be sent a VCAA 
letter informing him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher rating for his 
service-connected bilateral hearing loss, 
informing him about the information and 
evidence that VA will seek to provide, 
informing him about the information and 
evidence he is expected to provide, and 
requesting or telling him to provide any 
evidence in his possession pertaining to 
the claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any reference to records should 
be obtained and associated with the 
claims folder.  If any request for 
records is unsuccessful, the veteran 
should be notified of this in accordance 
with the provisions of the VCAA.

2.  The veteran should be afforded an 
audiological examination in order to 
determine the current nature and extent 
of impairment attributable to his 
service-connected hearing loss.  The 
claims file must be made available to the 
examiner for review of the pertinent 
medical history.  Examination of the 
claims folder should be reflected in the 
examination report by the examiner.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be performed.  The 
examination should include readings for 
the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz and speech recognition 
scores using the Maryland CNC speech 
recognition test.  The examiner should 
report complaints and clinical findings 
in detail, including pure tone threshold 
averages and speech discrimination 
scores.  The difference, if any, between 
results obtained on audiogram and those 
reported by VA at the time of the 
February 2003 and September 2003 
examinations should be explained.  The 
complete rationale for any opinion 
expressed should be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, VA should readjudicate 
the issue of the veteran's entitlement to 
a compensable disability rating for his 
bilateral hearing loss.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case that includes 
consideration of the evidence of record 
subsequent to the August 2003 statement 
of the case.  The veteran and his 
representative should be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is further notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


